Citation Nr: 0920595	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO, inter 
alia, found that new and material evidence to reopen the 
Veteran's claim for service connection for bilateral glaucoma 
had been received, but denied the claim on the merits.  In 
December 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in October 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in November 
2006.

In September 2007, the Veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, and in a contemporaneously filed statement in 
support of claim (via a VA Form 21-4138), the Veteran 
withdrew from appeal the five other issues decided by the RO 
in the November 2005 rating decision.    

In November 2007, the Board reopened the claim for service 
connection for bilateral glaucoma, and remanded the claim for 
service connection, on the merits, to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  After completing the requested development, the 
AMC continued the denial of the claim (as reflected in a 
March 2009 supplemental SOC (SSOC)), and returned this matter 
to the Board for further appellate consideration.   

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the AMC in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.   

REMAND

Unfortunately, the claims file reflects that further RO 
action on the appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

Review of the claims file reveals that there are outstanding 
pertinent VA records.  In this regard, the Veteran was 
furnished a copy of the March 2009 SSOC on March 30, 2009.  
The notice letter accompanying the SSOC informed the Veteran 
that he had 30 days to respond.  In a SSOC Notice Response 
received in April 2009, the Veteran reported that he had more 
information or evidence to submit in support of his appeal, 
specifically reporting that additional information could be 
obtained from the Denver VAMC.  While records of treatment 
from the Tucson VA Medical Center (VAMC) (dated from February 
1998 to February 2004) and the Eastern Colorado VA Healthcare 
System, to include the Denver VAMC, Colorado Springs 
Community Based Outpatient Clinic (CBOC) and Pueblo CBOC 
(dated from March 1999 to May 2008), have been associated 
with the claims file, the SSOC notice response indicates that 
additional records of pertinent VA treatment are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent VA treatment, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The record also reflects that pertinent, identified private 
medical records have not been obtained.  In this regard, in 
April 2009, the Veteran submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)), in which he stated that 
he had received treatment for his eyes from Dr. McMahon from 
1967 to the present.  While the Veteran previously submitted 
a release for treatment by Dr. McMahon, and the RO requested 
those records in September 2002, the most recent records of 
treatment from this provider associated with the claims file 
are from August 2002.   The April 2009 VA Form 21-4142 
reflects that more recent records of treatment from Dr. 
McMahon are available.  Moreover, a June 2006 record of VA 
treatment reflects that the Veteran had just seen Dr. 
McMahon, his ophthalmologist.  However, the RO has not 
requested any records of treatment from Dr. McMahon since the 
submission of the April 2009 release. 

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  On 
remand, the RO should obtain and associate with the claims 
file records of all treatment for bilateral glaucoma from Dr. 
McMahon, since August 2002, using the VA Form 21-4142 
submitted in April 2009.  

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Clains Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include, if additional medical records are 
received, obtaining a supplemental medical opinion, if 
warranted) prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the 
Veteran's bilateral glaucoma from the 
Tucson VAMC (since February 2004) and 
from the Eastern Colorado VA Healthcare 
System, to include the Denver VAMC, 
Colorado Springs CBOC, and Pueblo CBOC 
(since May 2008).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records from Dr. McMahon dated 
since August 2002, for which a release 
was provided in April 2009 (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include, if additional medical records 
are received, obtaining a supplemental 
medical opinion, if warranted), the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

